                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


KAYLA SCOGGINS,

                       Plaintiff,

                v.                                            Case No. 20-C-1532

SANTANDER CONSUMER USA, INC, et al,

                       Defendants.


                                             ORDER


       The court has been advised by counsel that a settlement has been reached in this action.

All that remains to be done is the execution of documents and/or delivery of funds, if so required,

in accordance with the parties’ agreement. Therefore, the scheduling conference is removed from

the calendar.

       IT IS ORDERED that within thirty (45) days from the date of this order, counsel shall file

a motion to dismiss this cause or a stipulation of dismissal. Failure to comply with this order may

result in dismissal with prejudice pursuant to Civil Local Rule 41(c) for failure to prosecute this

action in a timely manner. Additional time to complete the execution of the settlement document

may be granted if requested in writing prior to the expiration of this time period.

       Dated at Green Bay, Wisconsin this 11th day of December, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




         Case 1:20-cv-01532-WCG Filed 12/11/20 Page 1 of 1 Document 19
